Exhibit 99.1 Skout, Inc. and Subsidiary Consolidated Financial Statements December31, 2015 and 2014 Skout, Inc. and Subsidiary Table of Contents December31, 2015 and 2014 Page Independent Auditors’ Report 1 Consolidated Financial Statements Consolidated Balance Sheet 3 Consolidated Statement of Comprehensive Loss 4 Consolidated Statement of Changes in Stockholders’ Equity 5 Consolidated Statement of Cash Flows 6 Notes to Consolidated Financial Statements 7 Independent Auditors’ Report Board of Directors Skout, Inc. and Subsidiary We have audited the accompanying consolidated financial statements of Skout, Inc. and Subsidiary, which comprise the consolidated balance sheet as of December31, 2015 and 2014, and the related consolidated statements of comprehensive loss, changes in stockholders’ equity, and cash flows for the years ended December31, 2015 and 2014, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor s ’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 1 Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Skout, Inc. and Subsidiary as of December31, 2015 and 2014, and the results of their operations and their cash flows for the years ended December31, 2015 and 2014 in accordance with accounting principles generally accepted in the United States of America. Philadelphia, Pennsylvania June29, 2016 2 Skout, Inc. and Subsidiary Consolidated Balance Sheet December 31, 2015 and 2014 Assets Current Assets Cash and cash equivalents $ 4,162,024 $ 5,175,087 Accounts receivable, net 4,565,628 4,308,648 Prepaid expenses and other current assets 472,939 443,286 Total current assets 9,200,591 9,927,021 Restricted Cash 411,408 475,909 Deferred Income Taxes 24,786 8,080 Property and Equipment, Net 753,953 1,249,554 Total assets $ 10,390,738 $ 11,660,564 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 1,471,077 $ 1,512,946 Accrued expenses and other current liabilities 1,155,982 88,186 Deferred revenue 96,835 82,900 Deferred rent 44,288 29,056 Total current liabilities 2,768,182 1,713,088 Deferred Rent, Net of Current Portion 42,441 86,729 Total liabilities 2,810,623 1,799,817 Stockholders' Equity Convertible preferred stock series 1, no par value; 1,666,662 shares authorized, issued and outstanding (aggregate liquidation preference of $999,997) 999,997 999,997 Convertible preferred stock series 2, no par value; 2,566,154 shares authorized, issued and outstanding (aggregate liquidation preference of $3,578,758) 1,641,828 1,641,828 Convertible preferred stock series A, no par value; 9,542,785 shares authorized, issued and outstanding (aggregate liquidation preference of $22,749,999) 22,749,999 22,749,999 Common stock, no par value; 31,000,000 shares authorized; 11,075,311 and 11,035,913 shares issued and outstanding at December 31, 2015 and 2014, respectively 1,587,786 1,557,844 Stockholders' loans receivable ) ) Additional paid-in-capital 1,974,525 1,746,510 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity 7,580,115 9,860,747 Total liabilities and stockholders' equity $ 10,390,738 $ 11,660,564 See notes to consolidated financial statements 3 Skout, Inc. and Subsidiary Consolidated Statement of Comprehensive Loss Years Ended December 31, 2015 and 2014 Net Revenue $ 23,785,739 $ 19,676,352 Operating Expenses Sales and marketing 11,734,479 8,943,725 Product development and content 7,346,121 7,943,534 General and administrative 6,748,002 5,110,449 Depreciation and amortization 502,997 506,250 Total operating expenses 26,331,599 22,503,958 Loss from operations ) ) Other Income (Expense) Interest income 31,989 33,365 Foreign exchange loss ) ) Other, net 21,045 358 Total other income, net 36,542 31,302 Loss before income taxes ) ) Income Tax Expense 14,720 ) Net loss ) ) Other Comprehensive Loss Foreign currency translation adjustment ) ) Comprehensive loss $ ) $ ) See notes to consolidated financial statements 4 Skout, Inc. and Subsidiary Consolidated Statement Of Changes In Stockholders' Equity Years Ended December 31, 2015 and 2014 Accumulated Capital Stock Stockholders' Additional Other Preferred Series 1 Preferred Series 2 Preferred Series A Common Loans Paid-In Accumulated Comprehensive Shares Amount Shares Amount Shares Amount Shares Amount Receivable Capital Deficit Loss Total Balance, December 31, 2013 1,666,662 $ 999,997 2,566,164 $ 1,641,828 9,542,785 $ 22,749,999 10,947,289 $ 1,530,156 $ ) $ 1,524,638 $ ) $ 492 $ 12,465,990 Share-based compensation - 221,872 - - 221,872 Exercise of stock options - 88,624 27,688 - 27,688 Interest on stockholders' loans receivable - ) - - - ) Net loss - ) - ) Other comprehensive loss - ) ) Balance, December 31, 2014 1,666,662 999,997 2,566,164 1,641,828 9,542,785 22,749,999 11,035,913 1,557,844 ) 1,746,510 ) ) 9,860,747 Share-based compensation - 228,015 - - 228,015 Exercise of stock options - 39,398 29,942 - 29,942 Interest on stockholders' loans receivable - ) - - - ) Net loss - ) - ) Other comprehensive loss - ) ) Balance, December 31, 2015 1,666,662 $ 999,997 2,566,164 $ 1,641,828 9,542,785 $ 22,749,999 11,075,311 $ 1,587,786 $ ) $ 1,974,525 $ ) $ ) $ 7,580,115 See notes to consolidated financial statements 5 Skout, Inc. and Subsidiary Consolidated Statement of Cash Flows Years Ended December 31, 2015 and 2014 Cash Flows from Operating Activities Net loss $ ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 502,997 506,250 Share-based compensation 228,015 221,872 Deferred income taxes ) ) Interest income on stockholders' loans receivables ) ) Changes in assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Accounts payable ) 402,061 Accrued expenses and other current liabilities 1,074,523 13,721 Deferred revenue 13,935 ) Deferred rent ) ) Net cash used in operating activities ) ) Cash Flows from Investing Activities Increase (decrease) in restricted cash 64,501 ) Purchase of property and equipment ) ) Net cash provided by (used in) investing activities 49,078 ) Cash Flows from Financing Activities Proceeds from exercise of stock options 29,942 27,688 Net cash provided by financing activities 29,942 27,688 Effect of Exchange Rate Changes on Cash ) ) Net decrease in cash ) ) Cash and Cash Equivalents, Beginning 5,175,087 7,837,226 Cash and Cash Equivalents, Ending $ 4,162,024 $ 5,175,087 Supplementary Cash Flow Information Cash paid for foreign income taxes $ 1,720 $ 13,578 See notes to consolidated financial statements 6 Skout, Inc. and Subsidiary Notes to Consolidated Financial Statements December31, 2015 and 2014 1. Description of Business and Summary of Significant Accounting Policies Skout, Inc. (the “Company”) is a location-based social network for meeting new people both on the web and on mobile platforms, including on iPhone, Android, iPad and other tablets that facilitate interactions among users and encourages users to connect with each other. The Company monetizes through advertising, in-app purchases, and paid subscriptions. The Company provides users with access to an expansive, multilingual menu of resources that promote social interaction, information sharing and other topics of interest. The Company offers online marketing capabilities, which enable marketers to display their advertisements in different formats and in different locations. The Company works with its advertisers to maximize the effectiveness of their campaigns by optimizing advertisement formats and placement. Principles of Consolidation The consolidated financial statements include the accounts of Skout, Inc. and its wholly owned subsidiary, Skout Chile (“Chile”). All intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured. The Company earns revenue from the display of advertisements on its website and mobile apps, primarily based on cost per thousand model. The Company recognizes revenue in accordance with Financial Accounting Standards Board ("FASB") Accounting Standards Codification (“ASC”) 605, Revenue Recognition , and ASC 605-45 Principal Agent Considerations . Revenue from internet advertising on the Company’s website and mobile apps are generally recognized on a net basis, since the majority of its advertising revenues come from advertising agencies. The guidance provides indicators for determining whether “gross” or “net” presentation is appropriate. While all indicators should be considered, the Company believes that whether they acted as a primary obligor in its agreements with advertising agencies is the strongest indicator of whether gross or net revenue reporting is appropriate. 7 Skout, Inc. and Subsidiary Notes to Consolidated Financial Statements December31, 2015 and 2014 The Company recognizes revenue net of amounts retained by third party entities, pursuant to revenue sharing agreements with advertising networks for advertising. The Company weighs the merits of two key factors: (1) the Company performed a service for a fee, similar to an agent or a broker and (2) the Company was involved in the determination of product or service specifications. The Company focused on the substance of the agreements and determined that net presentation was representationally faithful to the substance, as well as the form, of the agreements. The form of the agreements was that the Company provided services in exchange for a fee. In addition, the Company has no latitude in establishing price, and the advertising agencies were solely responsible for determining pricing with third party advertisers. The Company determined only the fee for providing the services to advertising agencies. In instances in which the Company works directly with an advertiser, revenue from these arrangements is recognized on a gross basis. The Company is the primary obligor in arrangements made with direct advertisers, as there is no third party facilitating or managing the sales process. The Company is solely responsible for determining price, product or service specifications, and which advertisers to use. The Company assumes all credit risk in the sales arrangements made with direct advertisers. During the years ended December31, 2015 and 2014, the Company’s revenue was generated from two principal sources: revenue earned from the sales of advertising on the Company’s website and mobile applications and in-app products, including subscriptions and the sale of credits to purchase the Company’s virtual products. Advertising Revenue Approximately 86% and 80% of the Company’s revenue came from advertising during the years ended December31, 2015 and 2014, respectively. In-App Purchases Revenue and Deferred Revenue Approximately 14% and 20% of the Company’s revenue came from in-app purchases and subscriptions during the years ended December31, 2015 and 2014, respectively. The Company's in-app products are not transferable, cannot be sold or exchanged outside the Company’s platform, are not redeemable for any sum of money, and can only be used for virtual products sold on the Company' platform. In-app products are recorded in deferred revenue when purchased and recognized as revenue when: (i) the credits are used by the customer; or (ii) the Company determines the likelihood of the credits being redeemed by the customer is remote and there is not a legal obligation to remit the unredeemed credits to the relevant jurisdiction. For subscription based products, the Company recognizes revenue over the term of the subscription. 8 Skout, Inc. and Subsidiary Notes to Consolidated Financial Statements December31, 2015 and 2014 Cash and Cash Equivalents The Company considers all highly liquid instruments purchased with an original maturity of three months or less to be cash and cash equivalents. The Company continually monitors its positions with, and the credit quality of, the financial institutions with which it invests. Cash equivalents consist of money market account balances of $2,236,263 and $4,785,720 at December31, 2015 and 2014, respectively. Restricted Cash and Letter of Credit Restricted cash consists primarily of a certificate of deposit that is required as security for a letter of credit in connection with the lease of the Company’s United States (“U.S.”) facility. The available letter of credit was $400,660 at December31, 2015. Accounts Receivable and Allowance for Doubtful Accounts The Company extends credit on a non-collateralized basis to both United States and international customers. The Company extends credit to customers in the normal course of business and maintains an allowance for doubtful accounts resulting from the inability or unwillingness of customers to make required payments. Management determines the allowance for doubtful accounts by evaluating individual customer receivables and considering a customer's financial condition, credit history, and current economic conditions. The Company prepares an analysis of its ability to collect outstanding receivables that provides a basis for an allowance estimate for doubtful accounts. Based on this evaluation, the Company maintains an allowance for doubtful accounts receivable and credits based on historical experience and other information available to management. Credits historically represent less than 1% of the related revenues. The fees associated with display advertising are often based on "impressions," which are created when the ad is viewed. The amount of impressions often differs between non-standardized tracking systems, resulting in credits on some payments. Differences between ad serving platforms with respect to impressions are primarily due to lag time between serving of advertising and other technical differences. The Company has recorded an allowance for doubtful accounts receivable and credits of $32,207 and $46,063 at December31, 2015 and 2014, respectively. Property and Equipment Property and equipment is stated at cost less accumulated depreciation and amortization. The cost of improvements that extend the life of property and equipment are capitalized. All ordinary repair and maintenance costs are expensed as incurred. When capitalized assets are retired or sold, the cost and related accumulated depreciation or amortization are removed from the accounts, with any gain or loss reflected in operations. Depreciation is recorded using the straight-line method over the estimated useful lives of the assets as follows: Years Servers and computer equipment 3 to 5 Office furniture and equipment 5 Leasehold improvements Lease term 9 Skout, Inc. and Subsidiary Notes to Consolidated Financial Statements December31, 2015 and 2014 Long-Lived Assets Property and equipment is reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. If an analysis is necessitated by the occurrence of a triggering event, the Company compares the carrying amount of the asset with the estimated future undiscounted cash flows expected to result from the use of the asset. If the carrying amount of the asset exceeds the estimated expected undiscounted future cash flows, the Company measures the amount of the impairment by comparing the carrying amount of the asset with its estimated fair value. For the years ended December31, 2015 and 2014, the Company determined that no impairment charge was necessary. Foreign Currency The functional currency of Chile is the local currency. The financial statements of Chile are translated to U.S. dollars using period-end rates of exchange for assets and liabilities and average rates of exchange for revenues and expenses. Translation gains (losses) are recorded in accumulated other comprehensive loss as a component of stockholders' equity. Net gains and losses resulting from foreign exchange transactions are included in other income (expense). Significant Customers and Concentration of Credit Risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist primarily of cash equivalents and accounts receivable. The Company invests excess cash in high-quality, liquid money market instruments maintained by major U.S. banks and financial institutions. The Company has not experienced any losses on its cash equivalents. The Company performs ongoing credit evaluations of its customers and generally does not require collateral. The Company has no history of significant losses from uncollectible accounts. During the year ended December31, 2015, two customers comprised approximately 40% of total revenue and, as of December31, 2015, three customers comprised approximately 58% of total accounts receivable. During the year ended December31, 2014, two customers comprised approximately 37% of total revenue and, as of December31, 2014, two customers comprised approximately 41% of total accounts receivable. The Company does not expect its current or future credit risk exposures to have a significant impact on its operations. However, there can be no assurance that the Company's business will not experience any adverse impact from credit risk in the future. Deferred rent The Company recognizes escalating rent provisions on a straight-line basis over the lease term. 10 Skout, Inc. and Subsidiary Notes to Consolidated Financial Statements December31, 2015 and 2014 Income Taxes The Company uses the asset and liability method of accounting for income taxes pursuant to FASB ASC740, Income Taxes . Under the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred income tax expense and benefit represents the change during the period in the deferred tax assets and liabilities. The components of the deferred tax assets and liabilities are individually classified as current or non-current based on their characteristics. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. The Company follows accounting requirements associated with uncertainty in income taxes using the provisions of FASB ASC 740. Using that guidance, tax positions initially need to be recognized in the consolidated financial statements when it is more likely than not that the positions will be sustained upon examination by the taxing authorities. FASB ASC 740 also provides guidance for derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Product Development and Content Costs Product development and content costs, including costs incurred in the classification and organization of listings within the Company’s website, salaries, benefits, and support for our offsite technology infrastructure, bandwidth and content delivery fees, and development and maintenance costs, are charged to expense as incurred. Advertising and Promotion Costs Advertising and promotion costs are expensed as incurred and were $11,520,018 and $8,977,059 for the years ended December31, 2015 and 2014, respectively. Stock-Based Compensation The fair value of share-based payments are estimated on the grant date using the Black-Scholes option pricing model, based on weighted average assumptions. Expected volatility is based on historical volatility of the common stock of public companies that are similar to the Company. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant. Compensation expense is recognized on a straight-line basis over the requisite service period of the award. Comprehensive Loss Comprehensive loss consists of foreign currency translation adjustments which are added to net loss to compute total comprehensive loss. 11 Skout, Inc. and Subsidiary Notes to Consolidated Financial Statements December31, 2015 and 2014 Recently Issued Accounting Standards In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic (“ASU2014-09”). ASU 2014-09 provides a single comprehensive revenue recognition framework and supersedes existing revenue recognition guidance. Included in the new principles-based revenue recognition model are changes to the basis for deciding on the timing for revenue recognition. In addition, the standard expands and improves revenue disclosures. FASB subsequently issued ASU 2015-14, Revenue from Contracts with Customers (Topic 606): Deferral of the Effective Date , in August 2015 which defers the effective date of ASU 2014-09. After the deferral, ASU 2014-09 is effective to the Company retroactively for annual or interim reporting periods beginning after December15, 2019, with early adoption permitted for reporting periods beginning after December15, 2016. The Company is currently evaluating the impact of adopting ASU 2014-09. In June 2014, the FASB issued ASU No. 2014-12, Compensation-Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period ("ASU 2014-12"). ASU 2014-12 is effective for annual periods and interim periods within those annual periods beginning after December15, 2015. The Company is currently evaluating the impact of adopting ASU 2014-12. In August 2014, FASB issued ASU 2014-15, Presentation of Financial Statements - Going Concern: Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern (“ASU 2014-15”), which provides guidance about management's responsibility to evaluate whether there is substantial doubt about an entity's ability to continue as a going concern and to provide related footnote disclosures. The adoption of ASU 2014-15 is effective for annual and interim periods ending after December15, 2016, and thereafter. Early adoption is permitted. The Company is currently evaluating the impact of adopting ASU 2014-15, but does not expect adoption to have a material effect on its consolidated financial statements. In November 2015, the FASB issued ASU 2015-17, Balance Sheet Classification of Deferred Taxes (“ASU 2015-17), which will require entities to present all deferred tax assets (“DTAs”) and deferred tax liabilities (“DTLs”) as non-current on the consolidated balance sheet. This guidance is effective for annual periods beginning after December15, 2017, and interim periods within annual periods beginning after December15, 2018. Early adoption is permitted, and entities may choose whether to adopt this update prospectively or retrospectively. The Company expects that the adoption of ASU 2014-12 will not have a material impact on its consolidated financial statements. In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842) , (“ASU 2016-02). The new standard establishes a right-of-use (ROU) model that requires a lessee to record a ROU asset and a lease liability on the balance sheet for all leases with terms longer than 12 months. Leases will be classified as either finance or operating, with classification affecting the pattern of expense recognition in the income statement. ASU 2016-02 is effective for fiscal years beginning after December15, 2019, and interim periods within fiscal years beginning after December15, 2020, with early adoption permitted. A modified retrospective transition approach is required for lessees for capital and operating leases existing at, or entered into after, the beginning of the earliest comparative period presented in the financial statements, with certain practical expedients available. The Company is currently evaluating the impact of adopting ASU 2016-02. 12 Skout, Inc. and Subsidiary Notes to Consolidated Financial Statements December31, 2015 and 2014 Subsequent Events On June27, 2016, the Company executed a definitive agreement to sell the Company to MeetMe, Inc. The Company has evaluated subsequent events through June29, 2016, the date on which the consolidated financial statements were available to be issued. 2. Property and Equipment Property and equipment consist of the following at December31: Servers and computer equipment $ $ Office furniture and equipment Leasehold improvements Less accumulated depreciation/amortization ) ) Property and equipment, net $ $ Property and equipment depreciation and amortization expense was $502,977 and $506,250 for the years ended December31, 2015 and 2014, respectively. 3. Commitments and Contingencies Operating Leases The Company leases facilities in the U.S. and Chile under noncancelable operating leases that expire through September 2017. Total rent expense for the years ended December31, 2015 and 2014 was $831,564 and $830,809, respectively. The future minimum lease payments for the years subsequent to December31, 2015 are as follows: Years ending December 31: $ 13 Skout, Inc. and Subsidiary Notes to Consolidated Financial Statements December31, 2015 and 2014 Litigation From time to time, the Company is party to certain legal proceedings that arise in the ordinary course and are incidental to its business. The Company’s business is operated online, which is subject to extensive regulation by federal and state governments. There are no pending or threatened litigation or claims that will ultimately have a material effect on the Company’s consolidated financial position, liquidity or results of operations in any future reporting periods. 4. Stockholders’ Equity Preferred Stock The Company has the following series of convertible preferred stock authorized, issued and outstanding at December31, 2015 and 2014. Preferred Series 11,666,662 shares Preferred Series 22,566,154 shares Preferred Series A9,542,785 shares All preferred shares have equal voting rights with the holders of the Company’s common shares on a per share basis. Preferred shareholders are entitled to participate fully in any dividends declared by the Company’s Board of Directors, and receive preference in any such dividends declared. The shares carry no rights to dividends other than those declared by the Board of Directors. In the event of a liquidation event, as defined, the holders of the preferred shares have the right to convert their shares into common stock at an amount per share equal to the sum of the applicable original issue price plus declared but unpaid dividends on each share. The original issue price was $0.60 per share for Series 1, $1.3946 per share for Series 2 and $2.384 per share for Series A. There are no declared or unpaid dividends on any series of preferred shares at December31, 2015 or 2014. The preferred shares are not redeemable at the option of the holder; however, the holders of preferred shares have the right at any time after the date of issuance to convert their preferred shares into such number of fully paid and nonassessable shares of common stock as determined by dividing the applicable original issue price for each series by the applicable conversion price, as defined, for each series. Each preferred share shall automatically be converted into shares of common stock at the conversion rate upon the earlier of (i) the closing of a qualified public offering of the Company’s common stock for an aggregate price which is in excess of $50,000,000 or (ii) the date, or occurrence of an event, specified by vote or written consent of the holders of a majority of the then outstanding shares of preferred stock voting together as a single class and not as separate series, and on an as-converted basis. The conversion price for each series of preferred stock shall be the original purchase price applicable to each series subject to certain anti-dilution adjustments as defined. 14 Skout, Inc. and Subsidiary Notes to Consolidated Financial Statements December31, 2015 and 2014 Stockholders’ Loans Receivable During 2011 and 2012, the Company made three loans each to the two founding stockholders. The loans bear interest at rates from 0.93% to 1.59%, are due between February 2016 and November 2017 and are secured by 8,433,247 shares of common stock owned by the two stockholders. The loans that were due in February 2016 have been informally extended. The outstanding balance, including accrued interest, of two of the loans was $2,901,026 and $2,871,165 at December31, 2015 and 2014, respectively. These two loans are recorded as a component of stockholders’ equity. The outstanding balance, including accrued interest, of the third loan was $196,920 and $193,838 at December31, 2015 and 2014, respectively, and is not recorded in the consolidated balance sheet as the loan was issued in connection with the exercise of stock options. The corresponding 2,280,000 shares securing the third loan are not recorded as issued or outstanding. Stock-Based Compensation During 2015, and 2014, the Company used the simplified method to determine the expected option term since the Company's stock option exercise experience does not provide a reasonable basis upon which to estimate the expected option term. As of December31, 2015, there was approximately $340,000 of total unrecognized compensation cost relating to stock options, which is expected to be recognized over a period of approximately four years. Stock Option Plans 2011 Stock Plan The Company’s 2011 Stock Plan (the “2011” Plan”) provides for the award of shares and for the grant of incentive stock options and nonstatutory stock options for the issuance of up to 4,858,101 shares of common stock with a maximum contractual term of ten years. As of December31, 2015, there were 2,549,457 shares of common stock available for grant. A summary of stock option activity under the 2011 Plan during the year ended December31, 2015 is as follows: Number of Stock Options Weighted Average Exercise Price Weighted Average Remaining Contractual Life Options Outstanding at December 31, 2014 $ Granted $ Exercised ) $ Forfeited or expired ) $ Outstanding at December 31, 2015 $ 7.4 years Exercisable at December 31, 2015 $ 7.0 years 15 Skout, Inc. and Subsidiary Notes to Consolidated Financial Statements December31, 2015 and 2014 The fair value of each stock option is estimated on the date of grant using the Black-Scholes option pricing model with the following weighted-average assumptions for the year ended December31, 2015 and 2014: Risk-free interest rate % % Expected term (in years) 7 7 Expected dividend yield 0 % 0 % Expected volatility 48 % 49 % The weighted average grant date fair value of options issued during the years ended December 31, 2015 and 2014 was $0.96 and $0.84, respectively. The total intrinsic value of options exercised during the years ended December 31, 2015 and 2014 was $3,940 and $29,616, respectively. 2008 Equity Incentive Plan The Company’s 2008 Equity Incentive Plan (the “2008 Plan”) provided for the grant of incentive stock options and nonstatutory stock options for the issuance of up to 4,191,198 shares of common stock with a maximum contractual term of ten years. As of December31, 2015, there were 17,917 shares of common stock available for grant. There were 783,627 options outstanding and exercisable at December31, 2015 and 2014 with a weighted average exercise price of $0.17. There was no activity in this plan in 2015 and the outstanding/exercisable options at December31, 2015 had a weighted average remaining contractual life of 4.2 years. Non-Plan Options The Board of Directors approved the issuance of stock options and stock grants outside of the 2008 and 2011 Plans. There were 25,000 options outstanding and exercisable at December31, 2015 and 2014 with a weighted average exercise price of $0.67. There was no activity related to non-plan options in 2015 and the outstanding/exercisable options at December31, 2015 had a weighted average remaining contractual life of two years. Total compensation expense recognized for all plans for the years ended December 31, 2015 and 2014 was $228,015 and $221,872, respectively, and the total fair value of options vested for all plans during the years ended December 31, 2015 and 2014 was $409,408 and $398,377, respectively. 16 Skout, Inc. and Subsidiary Notes to Consolidated Financial Statements December31, 2015 and 2014 5. Income Taxes Income tax expense consists of the following for the years ended December 31: Foreign: Current $ $ Deferred ) ) Total income tax expense $ ) $ Income tax expense differs from the amount that would result from applying statutory tax rates to loss before income taxes due to permanent differences between financial statement reporting and income tax reporting and the change in valuation allowance. Deferred taxes are recognized for temporary differences between the basis of assets and liabilities for financial statement and income tax purposes. The significant components of the Company's net deferred tax asset are comprised of the following: Net operating loss carryforwards $ $ Research and development credits Stock options Accruals and allowances Other Foreign deferred tax assets Tax method reporting change from cash to accrual basis ) ) Property and equipment ) ) Total deferred tax assets, net Valuation allowance ) ) Net deferred tax asset $ $ The Company has evaluated the positive and negative evidence bearing upon the realizability of its net deferred tax assets. Based on the Company's history of operating losses, the Company has concluded that, except for its foreign deferred tax asset, it is more likely than not that the benefit of its net deferred tax assets will not be realized. Accordingly, the Company has provided a full valuation allowance for deferred tax assets in the United States (“U.S.”) as of December31, 2015 and 2014. The valuation allowance increased in 2015 by $1,067,150 from 2014. As of December31, 2015, the Company had U.S. federal net operating loss carryforwards and research and development credits of approximately $18,000,000 and $532,000, respectively, which may be available to offset future income tax liabilities and expire at various dates through 2035. 17 Skout, Inc. and Subsidiary Notes to Consolidated Financial Statements December31, 2015 and 2014 Prior to 2014, the Company filed its U.S federal income tax returns on the cash basis of accounting. Due to reaching a defined cash receipts threshold in 2014, the Company is required to file its federal income tax return on the accrual basis of accounting. This change in method resulted in a tax liability which will either reduce available net operating loss carryforwards over a four year period or be paid in cash if net operating loss carryforwards are fully utilized during the four year period. As of December31, 2015, the Company had no uncertain tax positions that qualify for either recognition or disclosure in the consolidated financial statements. Additionally, the Company had no interest or penalties related to income taxes. The Company's policy is to account for interest as a component of interest expense and penalties as a component of other expense. The Company files income tax returns in the U.S., the state of California and Chile. The federal and state income tax returns are generally subject to tax examinations for the tax years 2011 and thereafter. 6. Retirement Plan The Company has a 401(k) plan for all eligible employees. Employees may contribute up to the maximum current amount allowable by Federal law. The Company may make discretionary contributions to the Plan. The Company did not make any discretionary contributions for the years ended December31, 2015 or 2014. 18
